FILED
                           NOT FOR PUBLICATION                              NOV 20 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JEFFREY E. GREENWAY,                             No. 08-35964

             Plaintiff - Appellant,              D.C. No. 2:07-cv-00241-RSM

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

             Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                     Argued and Submitted November 4, 2009
                               Seattle, Washington

Before: FERNANDEZ, KLEINFELD and CLIFTON, Circuit Judges.

       Jeffrey Greenway seeks disability insurance benefits, claiming that he

became disabled by schizophrenia before his disability insurance lapsed on June

30, 1982. The district court affirmed the decision of the Appeals Council, which



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          1
adopted the ALJ’s recommended decision denying benefits. We review de novo a

district court’s order upholding the Commissioner’s denial of benefits. See Rollins

v. Massanari, 261 F.3d 853, 855 (9th Cir. 2001). For the reasons stated below, we

affirm.

      Greenway argues that the ALJ failed to comply with his duty to fully and

fairly develop the record because he did not document his efforts to obtain more of

Greenway’s medical records from the late 1970s. The record indicates that the

ALJ questioned Greenway at length regarding his hospitalization period, and asked

him for possible sources of additional medical records. The record also shows that

the ALJ made independent (if unsuccessful) efforts to locate additional medical

records for Greenway. Thus, the ALJ fulfilled his duty to develop the record. See

Widmark v. Barnhart, 454 F.3d 1063 (9th Cir. 2006).

      The ALJ’s determination that Greenway did not have a medically

determinable impairment was supported by substantial evidence in the record. See

Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005); Ukolov v. Barnhart, 420

F.3d 1002, 1005-06 (9th Cir. 2005). The available records documenting

Greenway’s mental health during the relevant period supported theALJ’s

conclusion that Greenway did not have schizophrenia or any other medically

determinable severe impairment for a duration of least twelve months prior to the


                                         2
date on which his disability insurance lapsed. Although Greenway was found

disabled in 1988 for purposes of receiving Supplemental Security Income benefits,

the basis for that disability finding is not in the record. Greenway argues that

because he was later diagnosed with schizophrenia in the mid-to-late 1990s, the

ALJ was required to consult a medical expert to determine the onset date of his

schizophrenia. As discussed above, however, Greenway’s limited medical records

from 1978-1980 do not contain medical evidence supporting a diagnosis of

schizophrenia, and there are no medical records available for Greenway from

between 1980 and 1996. Greenway himself testified that he did not receive any

treatment for mental illness from at least 1980 to 1988. Thus, the administrative

law judge was not required to call a medical expert because there were insufficient

medical records from which a medical expert could reasonably have drawn the

conclusion that Greenway’s onset date was prior to the date on which his insurance

lapsed in 1982.




AFFIRMED.




                                           3